DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Applicants’ amendments to the claims and arguments filed on May 3, 2022 have been received and entered. The Lee’s declaration filed on 9/01/2022 have been received and considered. Claims 1-21, 23-25, 27-28, 30-31 and 32 are pending in the instant application.
Election/Restrictions
Applicant’s election of (i) a nucleic acid encoding said human V region, (ii) cell derived from the mouse and (iii) V1-5 and Jl in the reply filed on April 20, 2017 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement was withdrawn and all the species were rejoined with the elected species. 

Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009, which claims benefit from foreign application UK 0911846.4 filed on 07/08/2009 and UK 0913102.0, filed on 07/28/2009.Upon review of the disclosure of the prior-filed application ‘122, ‘666, ‘960, ‘864.4 and ‘102.0 fails to provide descriptive support for instant claim 1-21, 23-27 and 28. Therefore, the effective filing date for instant claims 1-21, 23-25, 27 and 28 is 07/08/2009.
Claims 1-21, 23-25, 27-28, 30-31 and 32 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 09/01/2022 disclaiming the terminal portion of patent granted on this application which would extend beyond the expiration date of US Patent no 10064398, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy DeCloux on September 2, 2022.
The application has been amended as follows: 
In the claims
Cancel claims 3, 17-19, 23, 27, 30-32
Following claims have been re-written as follows:

1.  A method for producing a biological sample selected from the group consisting of: 
a polypeptide comprising a human kappa variable region,
an Ig kappa light chain comprising a human kappa variable region,
an antibody comprising a human kappa variable region,
 a cell expressing a polypeptide comprising a human kappa variable region,
a cell expressing an Ig kappa light chain comprising a human kappa variable region,
 a cell expressing an antibody comprising a human kappa variable region,
(vii) nucleic acid encoding a polypeptide comprising a human kappa variable region,
(viii) nucleic acid encoding an Ig kappa light chain comprising a human kappa variable region, 
(ix) nucleic acid encoding a human kappa variable region, and
(x) nucleic acid encoding a human kappa variable region and a mouse constant region, 
the method comprising the steps of:
(a) delivering an antigen to a transgenic mouse 
having a germline comprising a homozygous recombinant immunoglobulin light chain kappa (Igκ) locus comprising unrearranged human  Igκ variable region gene segments at an endogenous mouse kappa light chain locus upstream of a kappa enhancer and a constant (C) region comprising an endogenous Cκ gene segment; wherein said recombinant Igκ locus comprises  in 5' to 3' transcriptional orientation: unrearranged human Igκ variable region gene segments, a chimeric JC intron comprising truncated human Igκ JC intronic DNA, truncated mouse Igκ JC intronic DNA comprising said kappa enhancer, and said constant (C) region; wherein said  human Igκ variable region gene segments in said recombinant Iglocus are operably linked to said C region, and
wherein said unrearranged Igκ variable region gene segments comprise human Vκ4-1, Vκ5-2, Vκ7-3, Vκ2-4, Vκ1-5, Vκ1-6, Vκ3-7, Vκ1-8, Vκ1-9, Jκ1, Jκ2, Jκ3, Jκ4, and Jκ5 gene segments;
wherein said mouse genome is homozygous for a chimeric IgH locus comprising  unrearranged human IgH variable region gene segments, at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment, wherein said unrearranged human variable region gene segments comprise unrearranged human VH region gene segments comprising a plurality of human VH, JH, and D gene segments in said chimeric IgH locus are operably linked to said enhancer and said C region,
wherein said germline comprises all or part of mouse IgH variable region DNA upstream of said unrearranged human VH region gene segments comprising the human VH, D and JH gene segments;
wherein said mouse is non-functional to express fully mouse Ig comprising a mouse VH region and a mouse CH region; 
wherein said transgenic mouse prior to said antigen delivery comprises B cells comprising said recombinant Igκ locus, and
wherein after said antigen delivery, said transgenic mouse comprises B cells comprising antibody specific for said antigen and comprising light chain comprising a human kappa variable region,
wherein said IgH locus of said transgenic mouse is capable of undergoing V, D, J joining and, 
wherein said mouse following delivery of said antigen, is capable of producing a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a plurality of human IgH chain variable regions, and 
wherein said recombinant immunoglobulin light chain kappa (Igκ) locus of said transgenic mouse is capable of undergoing V, J joining and,
wherein said mouse following delivery of said antigen, is capable of producing a plurality of antibodies specific for said antigen comprising a chimeric Igκ chain comprising a plurality of human Igκ chain variable regions,
wherein said transgenic mouse is capable of breeding with another said transgenic mouse to provide subsequent generation mice, 
wherein said subsequent generation mouse comprises: (i) in its germline said homozygous IgH locus, (ii) in its germline comprising all or part of mouse IgH variable region DNA upstream of said unrearranged human VH region gene segments, and capable of breeding to subsequent generations, and wherein said subsequent generation mouse is capable of breeding with a said subsequent generation mouse to further subsequent generations, and
(b) isolating from said mouse of step (a) or a cell of said mouse of step (a) said biological sample.
2. The method of claim 1, further comprising the step of recombinantly replacing said mouse constant region with a human kappa constant region to provide a fully human Igκ polypeptide.

9. The method of claim 6, further comprising the step of:
expressing in vitro said human Igκ polypeptide from said nucleic acid encoding said human Igκ polypeptide, and optionally isolating the expressed polypeptide. 

12. (Currently amended) The method of claim 11, further comprising the step of: expressing in vitro or in vivo from a cell said human Igκ polypeptide from said nucleic acid encoding said human Igκ polypeptide, and optionally isolating the expressed polypeptide. 

14. The method of claim 13, further comprising the step of: expressing in vitro or in vivo from a cell said fully human polypeptide from said nucleic acid encoding a fully human polypeptide comprising said human kappa variable region and a human C region.

28. The method of claim 1, wherein 100% of B-cells of said mouse after antigen delivery comprise Vκ and Jκ gene segments.

Conclusion
Claims 1-2, 4-16, 20-21, 24-25 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: With the applicants’ amendments to the claims and arguments accompanied by Applicants' declarations filed on 01/218/2021, and the Examiner's Amendment as detailed above, the rejections of claims under 35 USC 112, 4th paragraph and obviousness type double patenting rejections, as set forth in the Office Action of 05/03/2021 are WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 05/03/2021 applied to claims 1-21, 23-25, 27-28, 30-31 and 32 the rejections are withdrawn in light of Applicants' persuasive argument and amendments to the claims.
Applicant further distinguishes the transgenic mouse disclosed in the instant application with one disclosed in prior art summarized by the references of Murphy (US Patent No. 8502018, art of record), Stevens (Pharma Focus Asia 2008, 72-74) and Tanamachi et al. (W02007/117410, art of record). Applicants provide declarations filed on 1/28/2021 describing the distinguishing feature of the claimed transgenic mouse with those disclosed in the closest prior art.  The prior art of fails to explicitly teach or suggest use of a transgenic mouse whose genome  comprises 1) "a recombinant immunoglobulin light chain kappa (Igk) locus, said locus comprising in 5' to 3'J unrearranged human Igk variable region gene segments, truncated human Igk JC intronic DNA,  truncated mouse Igk JC intronic DNA comprising a kappa enhancer, and a constant (C) region comprising a mouse Ck gene segment; wherein said unrearranged Igk variable region gene segments comprise human Vk4-1, Vk5-2, Vk7-3, Vk2-4, Vk1-5, Vk1-6, Vk3-7, Vk1-8, Vk1-9, JK1, Jk2, Jk3, JK4, and Jk5 gene segments", and  2) and wherein the mouse is (a) "capable of breeding with another said transgenic mouse". After further search and consideration, the closest prior art of Murphy shows that the mouse homology arm borders the most downstream JH and describes "precise" replacement. Murphy does not teach or suggest a transgenic IgH locus having "human DNA downstream of and naturally contiguous with said human 3' JH gene segment", but rather teaches joining human V region DNA to mouse DNA exactly at the 3' human JH gene segment borders a complete mouse intron, there is no reason or motivation to modify said region to a chimeric JC intron of Ig locus. The term transgenic mouse having germline with a homozygous IgH "capable of breeding" with another said homozygous mouse is interpreted in view of disclosure of the specification and declaration filed by Dr. Friedrich (see sections 9-15 of declaration filed on January 28, 2021, figure 14 and 21 and paragraphs of the published application) as mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments. The Friedrich’s declaration further discloses mouse used in the process set forth in Murphy cannot result in a transgenic mouse having in its germ line the homozygous chimeric IgH loci which is capable of breeding with a mouse having in its germline the chimeric homozygous IgH loci to produce subsequent transgenic generations, and also docs not teach that the transgenic mouse is capable of breeding with a mouse having in us germline the chimeric homozygous IgH loci to produce subsequent transgenic generations  (see Friedrich’s 2nd declaration filed on 1/28/2021).
 Accordingly, claims 1-2, 4-16, 20-21, 24-25 and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632